CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 Pagel Of8

Fill in this information to identify your case:

 

!D€beH __Richard _John Ocasio __ _ _ _
' Firsi uame ` media Nama ' '_"` La?i.i§rrié ' "" " ' _'_
Debtor 2 ___ ___ __ _____

(spouse if, iiiing) Firsi Name ` ` _ Miuule waii§ Lasi Name

 

United Staies Bankruptcy Ccurt for the: _iJ_|§'l'R|C`l'_O_l=_QOLORADO __

Case number
, (if known)

' |:| Check ifthis is an
! ___________ _________ _______ ___ _________ _______ _ ____ amendediiling

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 4116
Be as complete and accurate as possible. if two married people are liling together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Detai|s A_bout Your l_iiiarital Status andwhere You l:ived Before

1. What is your current marital status?

l Married
l:l th married

2. During the last 3 yearsl have you lived anywhere other than where you live now?

|:INo

l Yes. List all ofthe places you lived in the last 3 years. Dc not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

4564 Mt. Princeton Street FrOm-TO! El same as center 1 E! same as center 1

Brig hton, CO 80601 December 2015 - me“ro;

September 2016

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Commun."ty properw
states and territories include Arizona, Ca|ifcrnia, idaho. Louisiane, Nevada, New Nlexico, Puertc Rico, Texas, Washington and Wlsccnsin.)

- No
El Yes. Make sure you fill out Scheduie H.' your Ccdebtors (Ofiicia| Form 106H).

Part 2 Exp|ain the Sources of Your income

 

 

4. Did you have any income from employment or from operating a business during this year cr the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
lfyou are filing a joint case and you have income that you receive tcgether‘ list it only once under Debtor 1,
|:l No

l Yes. Fm in me details

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that appiy, (before deductions and Check all that apply. (before deductions
exciusions) and exclusions)
me Janual°y 1 °f Cul’i‘enf year until l:l Wages, commissions $1,500.00 |:l Wages, commissions
the date you filed for bankn.rptcy: bonuses_ tips bonuses_ tips
l Operating a business |:| Operating a business
Ofiicial Form 10? Statement of Financtal Afi'airs for individuals Filing for Bankruptcy page 1

Soi'iware Copyn'ght (c) 1996-2018 Best Case, LLC - ww.beslcase.corn Best Case Bankrupicy

CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 PageZ 018

Debtor 1 Ri_¢La_r_d J_Qhrl Q_CQ§_i!-?__ Case number (i'rknowni _ __

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that applyv (before deductions and Check ali that app|y. (before deductions
exclusions) and exciusions)
FO|' last Ca|\°-l'ldal‘ itear= |:| Wages, commissionsl $65,000.00 |:i Wages, commissions
tJanuary 1 to December 31 , 2018 i bonuses ups bonuses tips
l Operating a business |:l 0perating a business
F°" the calendar yaal' bef°r€' that l:l Wages, commissions, $74,769.00 |:i Wages, commissions

(January 1 to December 31, 2017 } bonuses_ iips bonuses_ tips

l Operating a business |:l Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
lnciude income regardless of whether that income is taxable Examples of other income are aiimony; child support; Social Security. unemployment
and other public beneiit payments; pensions; rental income; interest; dividends; money collected from lawsuits; rcyalties; and gambling and lottery
winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

- No
|:l Yes. Fill in the detai|s.

Debtor 1 Debtor 2

Sources of income Gross income from Sources of income Gross income

Describe below. each source Describe below. {before deductions
(before deductions and and exciusions)
exclusions)

___Lisi__c_;_o_rtom _Paymonto You Mado eoforo you sued ror__eankr_upioy __________

6. Are either Debtor1's or Debtor 2‘s debts primarily consumer debts?

El No, Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Ccnsumer debts are defined in 11 U.S.C. § 101 (8) as “incurred by an
individual primarily for a personal, fami|y, or household purpose_"

During the 90 days before you iiied for bankruptcy, did you pay any creditor a total of $6.425' or more?
n No. Go to iine 7,
m Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony A|so, dc

not include payments to an attorney ior this bankruptcy case.
* Subject to adjustment on 4101!19 and every 3 years atter that for cases died on or after the date of adjustment

l Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you ii|ed for bankruptcy did you pay any creditor a total cf 3600 or more?

l No, Go to line 7.

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony AIso, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe
Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 2

Sottware Copyright (c) 1996-2018 Besl Cese. LLC - www.bestcase_com Best Casa Baniuupicy

CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 PageS 018

Deb*°" Ric_hard_J_Ohn Ql_=_a_sio__ ____ __ ___ ___

Case number (irkoowo;

7. Within 1 year before you_ filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner

ot which you are an officer, director, person in ccntro|, or owner of 20% or more oftheir voting securities

; corporations

; and any managing agent, including one for

a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations. such as child support and

alimony

l No
l:l Yes. List all payments to an insider

insiders Name and Address Dates of payment Total amount

paid

Amount you
still owe

Reason for this payment

B. Within 1 year before you fited for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an

insider?
include payments on debts guaranteed or cosigned by an insider.

l No

|:l Yes. List ali payments to an insider

lnsider's Name and Address Tota| amount
paid

Dates of payment

motify Legal_Action_s,_ Reposs_e_ssions, and Forec|osl.lres

Amount you
still owe

Reason for this payment
include creditor's name

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action. or administrative proceeding?
List all such matters, including personal injury cases, small ciaims actions, divorces, collection suits, paternity actions, support or custody

modifications and contract disputes.

l:l No
l Yes. Fin in the details

Case title
Case number

Rebecca Tekle Civil Proceeding Adams County Court

v. 1100 Judicial Center Drive
1st Choice Deliveries et al Brighton, CO 80601
188000432

Nature of the case Court or agency

Spitz Financia| Services inc Civil Proceeding Denver County District

v. Court
1st Choice Deliveries et al 520 W. Coifax Avenue
1SCV031612

Denver, CO 80204

Aliiance Leasing Corp. Civil Proceeding Denver County District

v. Court
1st Choice Deliveries et al 520 W. Colfax Avenue
180V031522

Denver, CO 80204

 

Corral-Flores, Francisco Civil Proceeding Adams County Court
v 1100 Judicial Center Drive

alohard oeesio et el erighton, co 80601
170001050

 

Status of the case

l:l Pending
|:| On appeal

l concluded

l:l Pending
l:l On appeal

l concluded

l:| Pending
l:l On appeal

- Concluded

l:l Pending
l:l On appeal

- Conc|uded

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished. attached, seized, or levied?

Check all that apply and lil| in the details below.

l:l No. Go to line 11.
l Yes. Fill in the information beiow.

Creditor Name and Address Describe the Property

Exp|ain what happened

Ofiiciai Form 10? Statement of Financial Affairs for individuals Filing for Bankn.lptcy

Soltware Copyn'gnl (c} 1996-2018 Best Case, LLC - mw_besicase.corn

Date

Value of the
property

page 3
Besl Case Bankruptcy

CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 Page4 018

Debtor 1 §i_cha_rd _._loiln_Q§_a_si_o_ ____ __ _ _ _ _ Case number iirtnunni

Creditor Name and Address Describe the Property Date Va|ue of the
PI'OPBNY
Explain what happened
Ailiance Leasing Corp. 2000 Hino 24' Box Truck N|arch 2018 $125,000.00
10200 E. Girard Avenue 2006 international Modei 4300
Denver, CO 80231 2006 lnternation 4300

2006 Freight|iner |lll2 24‘ Box Truck
2007 Freight|iner M2 24' Box Truck

l Property was repossessed
l:l Property was foreclosed
|;l Property was garnished

l:l Property was attached . seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, inc|
accounts or refuse to make a payment because you owed a debt?
l No

|:l ‘res. Fill in the details.

uding a bank or financial institution, set off any amounts from your

Creditor Name and Address Describe the action the creditor took Date action was
taken

Amount

12. Within 1 year before you filed for bankruptcyl was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, cr another officia|?

l No
l:l Yes

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

l No

i`_°l Yes. Fill in the details for each gift

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcyl did you give any gifts or contributions with a total value cf more than 5600 to any charity?
l No

iZl Yes. Fill in the details for each gin or contribution

Gifts or contributions to charities that total Describe what you contributed Dates you Vaiue

more than $600 contributed
Charity's Name

Address tuuntber. stroot. city, state and zlP cedar
List_§sdau_l-_easss__ __ __

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

l No
|Il Yes. l=illinthe details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property

how the |°ss occurred include the amount that insurance has paid. List pending loss |°st
insurance claims on line 33 of Scneduie A/B: Property

Orncial Form 1 0? Statement of Financial Ai'falrs for individuals Fillng for Bankruptcy page 4

Scttware Ccpyright (cj 1996-2018 Best Case. LLC -www.bestcase.com Best Csse Bankruplcy

CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 PageB Oi8

Debtdr1 R_i_c_h_ard__ilphn_QE_a_SiQ___ _ __ __ ____ __ _ _ Casenumbertlrrm..»n,

L_i_et pertai_rl__Pay_r_\u-‘_nfs_er__TranS_fe"S

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys bankruptcy petition preparers‘ or credit counseling agencies for services required in your bankruptcy,

- No
iZl Yes. Fill in the details
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Emaii or website address made

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

pay or transfer any property to anyone who

l No
f:l Yes. Fill irl the details
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you se|l, tradel or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security {such as the granting oia security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement
- No

|Zi Yes. Fill in the details

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

19_ Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

- No

|:l Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

List of C_ertaln Financiai Acco_unts, instn.lments,_$afr_i_g_epgsit B_g§e_s_,_and Stgr_age__l_._ln_its__ _

20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unionsl brokerage
houses, pension funds, cooperativesl associations, and other financial lnstitutions.

L_.l No
l Yes.Fiilinthedetails.

Name of Financial institution and i_ast 4 digits of Type of account or Date account was Last ba_iance

Address tuumi>sr, street ctty, state end zlP account number instrument ciosed, sold, before closing or

Cvdal moved, or transfer
transferred

We||s Fargo Bank N.A. XXXX-9401 l Checking 2018 $0.00

Po Box 10347 g Savin 3

bee Mdinee, lA soaoepa4r g

l:l |'vior'tey Market
|'_'I Brokerage
l:l Other_

Oflicial Form ‘l0ir Statement of Financ|ai Affairs for individuals Fiiing for Bankruptcy

Software Copyright (cJ 1996-2018 Besl Case. LLC - ww.bestcase.com

page 5

Besl Case Ba nkruptcy

CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 Page€ Oi8

Debtor 1 _i'\‘_i_chard_i_l_§>_hn Q§§§l° _ ____ _ __ _ _ __ __ _ Case number tirtrnewnl ____ __
Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address tunmber, street1 city, state end ziP account number instrument ciosed, sold, before closing or
C¢del moved, or transfer
transferred

We||s Fargo Bank N.A. XXXX-?BQS . Checking 2013 $0.00
Po Box 10347 l:l Savin s

bee Meines, lA 50306-034? g

Cl Money Market
|:| Brokerage
L_.l Oti'ler_

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities.
cash, or other valuables?

- No
Ei YesFillinthedetails

Name of Financial institution Who else had access to it? Describe the contents Do you still
Address tuunwet-, street. city, state end zlP cede,i Address (Nuntber, street city, have it?
State and Zi? Code)

22. Have you stored property in a storage unit or place other than your horne within 1 year before you filed for bankruptcy?

- No
ill vesFillinthedetaiie.

Name of Storage Faciiity Who else has or had access Describe the contents Do you still
Address tNumieer, street city, state end zlP cedei to it? have it?
Address tuttml>er. street clty.
state end zlr cnde}

idenf_i_f)'_ Prone_r_flt_l'_ev H<_=li¢l__e_r C_Eenfr_¢>l_ ig_r_$_°ms_r_>ns_l§_l§e _

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust

for someone.

- No

Ei Yes Fill in the details

Owner‘s Name Witere is the property? Describe the property Va|ue
Address tunmver. streetl city, state end zlP codel lN“mbW- 3"°°§ ¢ii¥- Sm* and Z'F

Code}

G_l\_-'s_llsta_ile Ab_<_>u_f_§nltiwnmen_fal_lufsr_mation _

For the purpose of Part 10, the following definitions apply:

- Environmental law means any federai, state, or local statute or regulation concerning poliution, contamination, releases of hazardous or
toxic substances, wastes, or material into the airl land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any locationl facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste. hazardous substance, toxic substance,
hazardous materiai, pollutant1 contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

l No
Ei Yes Fill in the details
Name of site Governmental unit Environmental iaw, if you Date of notice
Address tnunther, street city, state end zip cedel Address tnumber, street city, state end know it
zlP cedei
Oflicia| Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 6

Soitware Copyrighl (cl 1996-2010 Besl Case. LLC - www.bestcase.com Besl Case Bankruptcy

CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 Page? Oi8

Debt°li Ri£ila_r_dd_p_h_n__OWp ____ ____ ____ _ _ Casenumbert:rrrrrewe;

25. Have you notified any governmental unit of any release of hazardous materiai?

l No
i'_'i Yes.l=llllrtthedetalls.

Name ofsite

Governmenta| unit Environmenta| law, if you Date of notice
Address (Numher. street clly, state end zlP cartel Address {Nurrtber. street ctty. state arttr know it

ZIP Codei

26. Have you been a party in any judicial or administrative proceeding under any environmental iaw? include settlements and orders.

l No

Ei Yes. Fill trt the detaile.

Case Titie Court or agency Nature of the case Status of the
Case Number Name

case
Address luemleer. street clt\rl

State and ZiP Code}

Part 11 : C_-iiv_e_[gta_iis _About _Your §u_sipess_Lanne_cti_on_s_ to Ar_ty Bus_ines_s_____ __ _

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Ei A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

l A member of a limited liability company {LLC) or limited liability partnership iLLP)
l:l A partner in a partnership

i:i An officer, director. or managing executive of a corporation

l:i An owner of at least 5% of the voting or equity securities of a corporation

i:i No. None of the above applies. Go to Part12.

l Yes. Checlt all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer identification number
Address

Do not include Social Security number or lTiN.
{N"'“b°'- 5“°°‘» C“il- 3“*° and Z‘F c°d°l Name of accountant or bookkeeper

Dates business existed

Top Notch Deliveries EiN!

4564 Mt. Princeton Street

Brighton. CO 80601 Fl'Om-TC\ 2017 - Current
1st Choice Deliveries Deliveries ElN:

4564 Mt. Princeton Street

Brighfon, CO 80601 FrOm-TO 2014-2018

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

- No
ill Yee. Fill in the details belew.

Name Date lssued
Address

{Number, Street City, State and Zi? Codei

Ofi'lcial Form 10? Statement of Financial Affairs for individuals Flllng for Bankrl.tptcy

page ?
Soflware Copyn'ghl (c) 1996-2018 Besl Case. LLC -lrvww.bestcase.oom

Besl Case Bankruptcy

CaSe:lQ-lOS??-EEB DOC#ZJ_S FiledZOZ/OS/J_Q Entered202/08/1916223248 Page$ Oi8

Debtor 1 R_i_c_h§rd John Ocas`[o _ _ __ __ _ Case number (ifknown) ___

S__ialYf-'l¢_>w

i have read the answers on this Statement of Financial Afi'airs and any attachments, and l declare under penalty of perjury that the answers
are true and correct. l understand that making a false statementl concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000. or imprisonment for up to 20 yeats, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

__ie_i_Bi_Qtl_ertiL)iln CM»E¢____ ___ ___ __ __ _____
Richard John Ocasio Signature of Debtor 2
Signature of Debtor 1

Date Bbrlar_r_ 6,30§ pete

Did you attach additional pages to ¥our Sfatement of Financial Affairs for individuals Fiiing for Bankruptcy (Officiai Form 107}?
- No

|:i Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

- No

|:i Yes. Name of Person _ Attach the Bankrupfcy Petition Pteparer's Noi‘l'ce, Deciarait'on, and Signature (Officia| Form 1 19)_

Ofiicia| Form 10? Statemerlt of Financial Affairs for individuals Fiiirlg for Bankruptcy page 8

Soiiware Copyrignt {c} 1996-2018 Besl Case. LLC - mvw_bestcase_mm Besl Case Bankrupicy

